         Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 1 of 6




Chris McClure
McClure and Hardy Prof. LLC
SD Bar No. 3962
101 S. Reid St. Ste. 307
Sioux Falls, SD 57103
605-496-9858
mcclurechris@gmail.com

Michael J. Novotny
Big Fire Law & Policy Group LLP
1404 Fort Crook Road South Bellevue, NE 68005
AZ State Bar No. 033792
Telephone: (531) 466-8725
Facsimile: (531) 466-8792
Email: mnovotny@bigfirelaw.com

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA

 Darlene Yazzie, Caroline Begay, Leslie Begay, Irene
 Roy, Donna Williams and Alfred McRoye,                   Case No. 3:20-cv-08222-GMS

                            Plaintiffs,

 v.
                                                         REPLY TO DEFENDANT’S RESPONSE TO
 Katie Hobbs, in her official capacity as Secretary of     MOTION TO DISMISS OR REQUEST
 State for the State of Arizona,                          TIMEFRAME FOR LEAVE TO AMEND
                                                                    COMPLAINT
                             Defendant.




                                                 0
         Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 2 of 6




               Plaintiffs Darlene Yazzie, Caroline Begay, Irene Roy, Donna Williams, Leslie

Begay and Alfred Mc Roye (“Plaintiffs”) by and through their attorney, Chris McClure and

hereby provide their reply to the Defendant’s Response to the Plaintiff’s Motion to Dismiss or

Request Timeframe for Leave to Amend Complaint.

               The Defendant’s Reply only references the Summary of the 9 th circuit opinion in

this matter not the Opinion of the 9th Circuit. The summary is not the opinion of the Court and is

not binding on this Court. Furthermore, the 9 th Circuit only reviewed this matter with the record

before it and whether they had jurisdiction to make a determination on the preliminary

injunction. The 9th Circuit made no determinations whether the Complaint could be amended in

a manner that would then allow for redressability. In fact, the 9 th Circuit specifically noted that

when addressing the Defendant’s claimed “insuperable standing hurdle” that the requested relief

“cannot redress the claimed injury, at least for this election.” (emphasis added) Yazzie v. Hobbs,

No. 20-16890, 2020 WL 6072861 at *9 (9th Cir. Oct. 15, 2020). The Court will note that the 9th

Circuit specifically limited its redressability concern to the 2020 election. The 9 th Circuit focuses

on the inability at this time to differentiate between Navajo tribal ballots and non-Navajo ballots;

a mechanism could be created to do so and implemented before the next election. Id. at 9-10. In

addition, the Complaint can be amended to request that the Defendant be ordered to make such

changes to the election manual.

               The 9th Circuit also noted concerns that the US Postal Service (USPS) may need

to be added as a party to ensure postmarking of ballots due to the history of the USPS’s treatment

of ballots. Id. at 11. However, the 9th Circuit notes that the ruling in Jones v. U.S.Postal Serv.,

2020 WL 5627002, at *28–29 (S.D.N.Y. Sept.21, 2020); requires that the USPS mark all ballots

as “cancelled” or “postmarked.” Id. at 11. While this may change, this is now the policy of the

                                                  1
         Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 3 of 6




USPS and there is no reason to believe it will be changed at this time. Furthermore, amending

the complaint to add the USPS would remedy any of these concerns.

               Furthermore, the Complaint could be amended to add the Governor and Attorney

General of Arizona, though the Plaintiff’s believe this is unnecessary when it comes to The

above proposed amendments to the Complaint along with the ones on file address all of the

claims made by the Defendant in their Motion to Dismiss and their Response to the Plaintiff’s

Motion to Dismiss of Request for Timeframe for Leave to Amend Complaint.

               In addition, the Complaint could easily be amended to add some of the hurdles

that make it difficult for Yazzie and the other Plaintiffs to vote that are already included in the

record. Further the Plaintiffs have now confirmed that at least one intends to use vote by mail

this election and is likely to continue to do so in the future and the Complaint could be amended

to contain such language.

               Despite the ability to amend the complaint in this matter the Plaintiffs seek to

dismiss this matter without prejudice for multiple reasons. First, this matter was brought as soon

a practicable due to the potential harm irreversible harm to the Plaintiffs in the 2020 election.

Unfortunately, Plaintiff’s research and information was not and is not fully fleshed out at this

point, but with the pending election it was deemed more important to try and protect their rights.

Now that that has become unattainable, there is value to allowing the Plaintiffs an opportunity to

do that fact finding to determine what remedy would be most functional to protect the Plaintiffs’

rights as well as the rights of other similarly situation Arizonans. Second, the US Supreme Court

has granted certiorari to Arizona Republican Party v. Democratic National Committee 948 F.3d

989; which has been set for oral argument in 2021. This is a Section 2 of the Voting Rights Act

case that has a significant chance of changing the legal landscape and potential test for this



                                                  2
         Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 4 of 6




matter and may resolve the issue for the Plaintiffs or provide guidance as to how the case must

be plead and clarification on what constitutes a Section 2 violation. Furthermore, it is likely

discovery and court hearings as well as other Motions to Dismiss will be brought based on the

outcome of that case and the Court’s ruling. It is judicially more efficient to allow this matter to

be dismissed without prejudice and brought again under the appropriate standard rather than

waste everyone’s time attempting to use a changing standard.

               Furthermore, The Defendants have argued in front of this court on multiple

occasions that the Plaintiffs’ Complaint only applies to the 2020 election. While Plaintiffs’

disagree with this assertion, the Defendants should be estopped from arguing that res judicata

should attach after the 2020 election after taking the position the Complaint does not cover future

elections. Moreover, The purpose of F.R.C.P. 41(a)(2) “is to permit a plaintiff to dismiss an

action without prejudice so long as the defendant will not be prejudiced, Davis v. USX Corp., 819

F.2d 1270, 1273 (4th Cir.1987). It is hard to imagine there is any prejudice to the Defendant past

2020, if the Defendant only believed this matter applied to the 2020 election. Furthermore, the

Defendant has not identified any claim as to how Defendant will be prejudiced by allowed the

Plaintiffs to dismiss without prejudice. Further, Smith v. Lenches 263 F.3d 972 at 976 makes it

clear that “ A dismissal under Rule 41(a)(2) normally is without prejudice, as explicitly stated in

that rule.” The 9th Circuit goes on in Lenches to clarify that “We have previously held that ‘legal

prejudice’ means ‘prejudice to some legal interest, some legal claim, some legal argument.’”

Smith v. Lenches 263 F.3d 972 at 975 (citing Westlands Water Dist. v. United States, 100 F.3d 94,

97 (9th Cir.1996)). “In so holding, we also explained that ‘[u]ncertainty because a dispute

remains unresolved’ or because ‘the threat of future litigation ... causes uncertainty’ does not

result in plain legal prejudice.” Id. “Also, plain legal prejudice does not result merely because



                                                  3
         Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 5 of 6




the defendant will be inconvenienced by having to defend in another forum or where a plaintiff

would gain a tactical advantage by that dismissal. Smith v. Lenches 263 F.3d 972 at 976 (citing

Hamilton v. Firestone Tire & Rubber Co., 679 F.2d 143, 145 (9th Cir.1982)).

               In addition, the right at stake for the Plaintiffs in this matter is one of the most

fundamental rights in our Democracy, the right to vote. Further, the 9 th Circuit Court had

concerns about the issues facing the Plaintiffs. The 9th Circuit Court specifically noted that they

were “sympathetic to the claimed challenges that on-reservation Navajo Nation members face in

voting by mail.” Yazzie, 2020 WL 6072861 at *12. For such reasons and those previously noted,

the Plaintiffs request this Court dismiss this matter without prejudice to protect the rights of the

Plaintiffs to seek future redress regarding their right to vote by mail.

               In the alternative, if the Court does not wish to grant he Plaintiffs leave to dismiss

without prejudice, the Plaintiffs request this Court set a timeframe for the Plaintiffs to amend

their Compliant. Both the Plaintiff and Defendant noted in the hearing held regarding scheduling

regarding the Defendant’s Motion to Dismiss that the 9 th Circuit’s ruling may impact the position

either party and it has. The 9th Circuit has provided guidance to the things it would need to see in

the complaint, various defendants added, more clarity from the Plaintiffs that they are or intend

to vote by mail and clarification on how mail in ballots of the Navajo Tribal Members are to be

differentiated from those of non-Navajo Tribal members. These are all matters that can be fixed

in the pleadings if amended, but the Plaintiffs would prefer to dismiss without prejudice.

   Dated this 27th day of October 2020

                                                               /s/ Chris McClure
                                                               Chris McClure
                                                               McClure and Hardy Prof. LLC
                                                               SD Bar No. 3962
                                                               101 S. Reid St. Ste. 307
                                                               Sioux Falls, SD 57103

                                                  4
Case 3:20-cv-08222-GMS Document 73 Filed 10/26/20 Page 6 of 6




                                       605-496-9858
                                       mcclurechris@gmail.com


                                       /s/ Michael J. Novotny_________
                                       Michael J. Novotny
                                       Big Fire Law & Policy Group LLP
                                       1404 Fort Crook Road South
                                       Bellevue, NE 68005
                                       AZ State Bar No. 033792
                                       Telephone: (531) 466-8725
                                       Facsimile: (531) 466-8792
                                       Email: mnovotny@bigfirelaw.com

                                       ATTORNEYS FOR PLAINTIFFS




                              5
